ITEMID: 001-109064
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF GALAZKA v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security (Article 5-3 - Reasonableness of pre-trial detention)
JUDGES: Ledi Bianku;Päivi Hirvelä;Zdravka Kalaydjieva
TEXT: 5. The applicant was born in 1979 and lives in Warsaw. He is currently detained in Warsaw Remand Centre.
6. On 21 December 2004 the applicant was held in custody. It does not result from the case-file whether the applicant remains detained in this set of proceedings.
7. On 5 April 2006 the applicant was arrested on suspicion of murder, attempted robbery and drug trafficking committed in an organised criminal group.
8. On the same date the Białystok District Court (Sąd Rejonowy) remanded him in custody, relying on a reasonable suspicion that he had committed the offences in question. The court indicated that the evidence which had been gathered in the case, in particular the testimonies of witnesses and other suspects, showed that there was a sufficient probability that the applicant had committed the offences with which he had been charged. It attached importance to the risk that he would attempt to induce witnesses to give false testimony or, by other means, would obstruct the proceedings. The latter risk was considered of the utmost importance in the light of the fact that the case involved a large number of alleged accomplices.
9. An appeal by the applicant against the detention order, likewise his further appeals against decisions extending his detention and all of his subsequent, numerous applications for release and appeals against refusals to release him, were unsuccessful.
10. In the course of the investigation, the applicant’s pre-trial detention was extended on several occasions, namely, on 27 June 2006 (to 5 October 2006), 29 September 2006 (to 5 December 2006), 28 November 2006 (to 5 March 2007), 2 March 2007 (to 5 May 2007), 27 April 2007 (to 5 August 2007), 30 July 2007 (to 5 November 2007) and 30 October 2007 (to 5 February 2008). In their decisions, the courts stressed the fact that the applicant had been acting in an organised criminal group. They underlined the unique nature of the proceedings involving organised crime, in which the authorities had to determine the degree of alleged responsibility of each of the suspects. The courts attached importance to the seriousness of the charges and the likelihood of a severe sentence being imposed on the applicant.
11. On 30 January 2008 the Białystok District Court refused to extend the applicant’s detention. It stated that the applicant had been held in pretrial detention since April 2006 and that this period should have been sufficient for the authorities to collect evidence in the applicant’s case. In addition, it considered that the decision about the extension of the applicant’s pre-trial detention beyond the period of three months should be taken by the Białystok Regional Court (Sąd Okręgowy).
12. The Prosecutor lodged an interlocutory appeal against this decision.
13. On 13 February 2008 the Białystok Regional Court amended the contested decision and extended the applicant’s pre-trial detention to 5 May 2008. The court argued that as the applicant was remanded in custody in the first set of criminal proceedings, his detention in the second set of proceedings was merely administrative. It further stated that the applicant was charged with serious offences committed in an organised criminal group and that there was a high risk that, if released, he would attempt to induce witnesses to give false testimony or, by other means, would obstruct the proceedings. Finally, the court observed that the Prosecutor could not have completed the investigation as evidence in proceedings involving organised crime often emerged gradually.
14. On 29 April 2008 the Białystok District Court extended the applicant’s detention to 5 June 2008.
15. On an unspecified date the Prosecutor requested the Białystok District Court to extend the applicant’s detention to 5 September 2008.
16. On 4 June 2008 the Białystok District Court extended the applicant’s detention to 31 July 2008. The court observed that the applicant’s pre-trial detention had been extended for over two years almost automatically and it did not seem that the investigation was reaching its final stage. It concluded that the extension of the applicant’s detention for a shorter period than was requested by the Prosecutor should prompt the authorities to accelerate the acts of investigation regarding the applicant.
17. The applicant lodged an interlocutory appeal against this decision claiming that he had been detained for over 26 months and that this period should have been sufficient for completing the investigation.
18. On 9 July 2008 the Białystok Regional Court quashed the contested decision. It stated that the decision about the extension of the applicant’s pre-trial detention beyond the period of one year should be taken by the Białystok Court of Appeal (Sąd Apelacyjny).
19. On 17 July 2008 the Białystok Court of Appeal extended the applicant’s detention until 31 August 2008. The court underlined the complexity of the case and the severity of the penalty to which the applicant was liable. Having regard to the organised character of the alleged criminal activities, it also held that the applicant’s detention was necessary in order to prevent the applicant from interfering with the proceedings.
20. The Prosecutor lodged an interlocutory appeal against this decision claiming that the period of one month would not be sufficient for collecting evidence in the applicant’s case.
21. On 7 August 2008 the Białystok Court of Appeal modified the contested decision and extended the applicant’s detention until 30 September 2008. The court observed that the applicant’
22. On 17 September 2008 a bill of indictment was lodged with the Białystok Regional Court. The applicant was charged with murder, attempted robbery and drug trafficking committed in an organised criminal group.
23. On 23 September 2008 the Białystok Regional Court extended the applicant’s pre-trial detention to 30 December 2008.
24. In October 2008 the case was referred to the Warszawa-Praga Regional Court.
25. On several occasions the Warszawa-Praga Regional Court applied to the Warsaw Court of Appeal, asking for the applicant’s detention to be extended. The Warszawa Court of Appeal allowed all those requests extending the applicant’s pre-trial detention on 22 December 2008 (to 30 June 2009), 25 June 2009 (to 31 December 2009), 10 December 2009 (to 31 May 2010), 27 May 2010 (to 15 October 2010), 7 October 2010 (to 31 January 2011), 18 January 2011 (to 31 May 2011) and 24 May 2011 (to 30 September 2011).
26. The criminal proceedings against the applicant are still pending. The applicant remains detained.
27. The applicant submitted that during the entire period of his detention he was held in overcrowded cells in conditions which did not comply with the basic standards of hygiene.
28. The relevant domestic law and practice concerning the imposition of pre-trial detention (tymczasowe aresztowanie), the grounds for its extension, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) are stated in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 2733, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 2223, 4 May 2006.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
